DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 15 January 2021.

Regarding Previous Abstract Objection
Previous objection to abstract has been withdrawn in view of the amendment to the objected abstract.

Regarding Previous Claim Objections
Previous objection to claim 17 has been withdrawn in view of the amendment to the objected claim.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 17-20 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes 

Authorization for the following examiner’s amendment was given in a telephone interview with Joel D. Skinner, Jr. (Reg. No. 33,786) on 25 January 2021.

In the claims, the Examiner’s Amendment is as follows:

Claims 19-20 have been canceled.

Allowable Subject Matter
Claims 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 17, the prior art of record does not show or suggest the combination of the following limitations: “wherein the RF microdevice is an RFID chip having a housing, an antenna disposed inside the housing, a microprocessor disposed inside the housing and communicatively connected to the antenna, and a tuning capacitor disposed inside the housing and communicatively connected to the processor, and wherein the electronic identification code is stored in or by the processor; wherein the step of attaching is fixedly attaching the RFID microdevice to a person by implanting the RFID microdevice subcutaneously”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Zaidi et al. US Patent Application Publication No. 2015/0304322 teaches system and method for vascular mapping authentication.

2.	Becker US Patent Application Publication No. 2005/0274463 teaches pet door and method of operation.

3.	Anderson US Patent Application Publication No. 2005/0133701 teaches sensing system for pet controllable access.

4.	Huang US Patent Application Publication No. 2013/0122866 teaches method and apparatus for unlocking operating system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 11, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633